Citation Nr: 0024789	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-33 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected disabilities and 
respective evaluations include rectal leiomyosarcoma with 
removal of the rectum and creation of colostomy, 100 percent 
disabling; and status-post abdominoperineal resection with 
urinary incontinence, 60 percent disabling.  

3.  As a result of the foregoing service-connected 
disabilities, the veteran has complete loss of bowel and 
bladder control.

4.  The veteran is also service connected for post-traumatic 
stress disorder, which is independently evaluated as 100 
percent disabling.


CONCLUSION OF LAW

The requirements for special monthly compensation at an 
increased rate based upon the need for regular aid and 
attendance of another person and the presence of separate and 
distinct service-connected disability independently rated at 
100 percent have been met.  38 U.S.C.A. §§ 1114, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.350, 3.352(a) (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is currently receiving special monthly 
compensation at the housebound rate because his service-
connected post-traumatic stress disorder is rated as 100 
percent disabling and his service-connected rectal 
leiomyosarcoma with removal of the rectum and creation of 
colostomy is independently rated at 100 percent.  He is also 
entitled to special monthly compensation for loss of use of a 
creative organ.  

The veteran claims to be entitled to an increased rate of 
special monthly compensation because he requires the regular 
aid and attendance of another person as a result of 
impairment from his service-connected disabilities.  The 
Board has found the veteran's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(s) and is satisfied 
that all available evidence necessary for an equitable 
disposition of this appeal has been obtained.

Special monthly compensation at the rate provided by 
38 U.S.C.A. § 1114(l) is authorized if a veteran is so 
helpless due to service-connected disability as to require 
the regular aid and attendance of another person.

The factors for consideration in determining whether there is 
a need for regular aid and attendance include: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

In addition, a claimant will be considered so helpless at to 
require the regular aid and attendance of another person if 
the claimant has loss of anal and bladder spincter control 
even though incontinence has been overcome under a strict 
regimen of rehabilitation of bowel and bladder training and 
other auxiliary measures.  38 C.F.R. § 3.350(e).

The ratings assigned for the veteran's service-connected 
disabilities reflect and the medical evidence of record 
clearly establishes that the veteran has complete loss of 
anal and bladder spincter control.  Therefore, he is entitled 
to special monthly compensation at the rate provided by 
38 U.S.C.A. § 1114(l).

The Board also notes that a claimant entitled to special 
monthly compensation at the (l) rate will be entitled to 
special monthly compensation at the (m) rate if he or she has 
service-connected disability, which is separate and distinct 
from the disabilities entitling him or her to special monthly 
compensation at the (l) rate and which is independently rated 
as 100 percent disabling.  See 38 U.S.C.A. § 1114(p); 
38 C.F.R. § 3.350(f).  The veteran's post-traumatic stress 
disorder satisfies these criteria.  Accordingly, the veteran 
is entitled to special monthly compensation at the (m) rate, 
in addition to the special monthly compensation for loss of 
use of a creative organ.


ORDER

Special monthly compensation at the rate provided by 
38 U.S.C.A. § 1114(m) is granted, subject to the criteria 
applicable to the payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

